In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-19-00131-CR

CEDRIC CLARK, Appellant                      §   On Appeal from the 371st District
                                                 Court
                                             §
                                                 of Tarrant County (1552113D)
V.                                           §
                                                 October 8, 2020
                                             §
                                                 Memorandum Opinion by Chief Justice
                                             §   Sudderth

THE STATE OF TEXAS                           §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and this case is remanded to the trial court for a new trial.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By __/s/ Bonnie Sudderth_______________
                                           Chief Justice Bonnie Sudderth